Opinio of tj-ie court by
JUDGE PAYNTER
Affirming.
The appellant Ben Bramlage is trustee of the jury fund of Kenton county. This appeal involves the question as to his right to have three per cent, commission on certain ■money which went into his hands under the order of the Kenton circuit court. The admitted facts are that - in March, 1900, the sheriff had in his hands, due the Commonwealth of Kentucky, growing out of the collection of the State revenue, a large sum of money. There was a controversy pristing as to who was the auditor of public accounts, and as to who was the State treasurer. The sheriff was in doubt as to what disposition he should make of the funds. I-Ie consulted the judge of the Kenton circuit court as to what he should do.' The judge wag not clear as to his ■jurisdiction in the matter, but was of the opinion that the sheriff should not pay to either of those claiming to be the State officers mentioned until a court of competent jurisdiction should determine the question. Therefore he ordered the sheriff to place it in the hands of the trustee of the jury fund. It was not ordered to» be so paid, because it was necessary to enable the trustee of the jury fund to meet the legal demands upon him. It was simply ordered into his hands, to be kept until it should be determined to whom it should be paid. Subsequently the appellant paid it to the auditor of public accounts. The condition under which the circuit court has jurisdiction to order the collector of the State revenue to pay certain parts thereof to the trustee of the jury fund is described in section 2281 of the Ken-*335lucky Statutes, which reads as follows: “If the money, other tliau fines and forfeitures, in the hands of the trustee, when supplemented by such sums in the hands of the county and circuit clerks as the court may legally direct them to pay over to said trustee a sum sufficient out of the revenue collected by him, the-receipt or an attested copy of the order shall entitle said revenue collector to a credit in his settlement with the auditor. . . .” Section 2290, Id., provides that the trustee of the jury fund shall receive as compensation three per cent, of all the money received by him. The sheriff of Kenton county was perplexed as to what he should do with the money in his hands, and therefore appealed to the circuit judge for advise as to what he should do. The judge, desiring to see the sheriff and-his sureties protected, and at the same time save the State the revenue in the sheriff’s hands, ordered it in the hands of the trustee of the jury fund, who was to hold it subject to the order of the court. The law had not provided to whom the sheriff might pay the revenue in his hands pending a controversy over the offices of auditor and treasurer. Unless the condition arose rendering ft necessary for the circuit court to order a part of it paid to the trustee of the jury fund, it was the duty of the sheriff to pay it to the State ireasurer. The sheriff and appellant knew that it was not 'placed in the hands of the trustee of the jury fund for the purpose of paying jurors. He was made custodian simply for the preservation of the fund. The compensation provided for the trustee of the jury fund is for receiving money which properly goes into his hands to defray the expenses 'which the law required him to pay. It was never intended lhat he should receive any of the State revenue from the collector, except that which was needed to pay jurors. *336While exigencies of an embarrassing situation made him the custodian of the fund in question, still the statute does not provide compensation for the risk and trouble assumed. In our opinion, the appellant is not entitled to the commission claimed.
The judgment is affirmed.